—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 10, 1992, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant quit his employment as a tax accountant voluntarily and without good cause (see, Matter of Steed [Roberts], 115 AD2d 166; Matter of Artz [Levine] 50 AD2d 958). On his *920last day of work, claimant submitted a written statement that he was resigning "for personal reasons”. The employer’s president testified that no demands were made on claimant to sign the letter and that when asked why he was resigning, claimant responded that his reasons were personal and that he could not handle the stress. The president also testified that there was continuing work available for claimant at the time he resigned. Although claimant testified that he signed the letter under duress, this merely presented a question of credibility for the Board to resolve (see, Matter of Woods [Ross], 54 AD2d 515).
Furthermore, on claimant’s application for unemployment insurance benefits he gave as the reason for his leaving, "fired, personality conflict”. This statement, and the Board’s rejection of claimant’s contention that he was forced to resign, provide the requisite substantial evidence needed to support the Board’s conclusion that claimant made a willful misrepresentation in order to obtain benefits (see, Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.